Citation Nr: 1759497	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-35 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel





INTRODUCTION

The Veteran had active service with the Army from October 1965 to July 1967, with service in the Republic of Vietnam from April 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO), which denied the petition to reopen the claim of service connection for PTSD.

The Veteran was scheduled for an August 2017 Travel Board hearing but withdrew his hearing request in June 2017 correspondence.  Accordingly, the hearing request has been withdrawn.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for PTSD was previously denied in a September 2004 rating decision; the Veteran did not file a timely notice of disagreement; the September 2004 rating decision is final.

2.  Evidence received since the September 2004 rating decision is new and material, sufficient to reopen service connection for PTSD.


CONCLUSION OF LAW

1.  The September 2004 rating decision which denied service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The additional evidence received subsequent to the September 2004 rating decision is new and material to reopen service connection for PTSD.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening Service Connection Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.
 § 5108 (2012); 38 C.F.R. § 3.156 (2017).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the veteran's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO denied service connection for PTSD in a September 2004 rating decision.    The Veteran did not file a timely notice of disagreement to the September 2004 decision, and the rating decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

In rendering the September 2004 decision, the RO considered the Veteran's service treatment records, which did not show a diagnosis, treatment or complaints related to PTSD.  The Veteran did not furnish or identify medical treatment records that showed a current diagnosis of PTSD by a physician or physiatrist.  The RO also considered military personnel records which showed the Veteran served in Vietnam from April 1966 to July 1967 as a packing and crating specialist, and as a supply handler.  Military personnel records did not show awards or decorations establishing participation in combat.  The Veteran did not submit evidence of an in-service stressor.  Therefore, the Board finds that new and material evidence must tend to establish a current diagnosis of PTSD related to a reported in-service stressor.

New evidence received subsequent to the September 2004 rating decision pertinent to the appeal to reopen service connection for PTSD include a VA examination, lay statements, VA treatment records and Fresno Vet Center treatment records.  VA treatment records show the Veteran was diagnosed with PTSD in 2004 by a VA psychologist.  Fresno Vet Center records dated from April 2011 to January 2012 show the Veteran was diagnosed with PTSD by his counselor after undergoing a PTSD screening, and that he sought treatment for PTSD symptoms and attended a 10 week education program for PTSD thereafter.  Additionally, the Veteran submitted an October 2012 statement that described his in-service stressor, specifically that while he was in Vietnam in November 1966, he witnessed, and was first on scene to, a helicopter crash that killed the pilot.   

Because the Veteran has submitted evidence that tends to shows a diagnosis of PTSD, and also tends to show an in-service stressor, the Board finds that the low threshold for reopening service connection, identified in Shade, has been met.  Id. at 118.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for PTSD has been received, and the claim is reopened.  See 38 C.F.R. § 3.156 (2017).


ORDER

The application to reopen service connection for PTSD is granted.


REMAND

The Veterans Claims Assistance Act of 2000 requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C. § 5103A (2012).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

Upon review of the record, the Board finds that the most recent medical treatment records relevant to the Veteran's claim for entitlement to service connection for PTSD are from January 2012.  As there is some issue as to whether the Veteran has currently diagnosed PTSD, the Board finds it necessary for the AOJ to obtain and associate with the record any and all outstanding medical treatment records pertaining to his claim.

Additionally, the Veteran has stated throughout the record that he had witnessed a helicopter accident while stationed in Vietnam in November 1966, in which the pilot of the aircraft died.  The Veteran's DD Form 214 shows he served from October 1965 to July 1967, with one year and three months of Foreign Service.  The Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal, and military personnel records show he served in Vietnam from April 1966 to July 1967.  Upon review of the Veteran's claims file, the Board notes that the Veteran's claimed stressor has not been verified, and therefore, on remand, the Board finds that the AOJ should obtain more details from the Veteran and attempt to verify the reported November 1966 helicopter crash with the Joint Services Records Research Center.  

Also pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2017). When VA undertakes to provide an examination, it must ensure that the examination and opinions provided are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In December 2010, the Veteran was provided a VA examination to determine the nature and etiology of PTSD, if diagnosed.  The December 2010 VA examiner, in rendering an opinion that the Veteran did not carry a diagnosis of PTSD, reasoned that the Veteran did not endorse enough criteria to meet a PTSD diagnosis.  The examiner indicated that the Veteran did not have an in-service stressor and stated that the Veteran did not feel his safety was in jeopardy while stationed in Vietnam, and that the Veteran has no nightmares or flashbacks that remind him of Vietnam.  Within the December 2010 examination report, the VA examiner cited to medical evidence within the Veteran's record that indicated the Veteran complained of intrusive thoughts about service.  

Mental health treatment records from April 2011 indicate that the Veteran reported he witnessed a helicopter crash which killed the pilot, and show that the Veteran had constantly feared for his life while in Vietnam because he was stationed in the combat zone.  He further reported that he noticed PTSD symptoms when he lived near an airport soon after service separation, which would awaken him from his sleep and cause him to shake.  He was told that the noises were triggers, which reminded him when he was in Vietnam.  In April 2011, the Veteran had a positive PTSD screening, and was diagnosed with PTSD as related to his service, by his counselor.  Prior to rendering a decision on the appeal, the Board finds a new VA examination necessary to consider the more recent medical and lay evidence of record, and to determine whether a diagnosis of PTSD, if any, is etiologically related to the Veteran's reported in-service stressor. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any and all private and VA treatment records after January 2012.  All efforts to obtain the Veteran's treatment records should be fully documented, and a negative response must be provided if the records are not available.

2.  After obtaining more information from the Veteran, the AOJ should attempt to verify the Veteran's report of an in-service stressor, specifically, the witnessing of a helicopter crash during November 1966 in Vietnam, with the Joint Services Records Research Center (JSRRC). All efforts to obtain the Veteran's treatment records should be fully documented, and a negative response must be provided if the records are not available.

3.  After the above development is completed, obtain a VA psychiatric examination.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

Upon review of the Veteran's claims file, the examiner is requested to determine whether it is at least as likely as not that the Veteran has a diagnosis of PTSD.  If PTSD is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that diagnosed PTSD is etiologically related to fear of hostile military or terrorist activity or a verified service stressor.  

In rendering the above opinions, the Board directs the examiner to consider, but not limit review to the Veteran's in-service stressor statements, indicating that he witnessed a helicopter crash while stationed in Vietnam which killed a fellow serviceman.  Additionally, the Board directs the examiner's attention to April 2011 mental health treatment records which show a positive PTSD screen based on the Veteran's military experience.

The term "at least as likely as not" does not mean 
within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  After all development has been completed, the AOJ should review the claims again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


